       Case 1:06-cv-00670-CKK Document 585-1 Filed 04/01/19 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


LARRY KLAYMAN

               Plaintiff,

v.                                                Civil No. 1:06-cv-00670-CKK

JUDICIAL WATCH, INC., Et Al.

               Defendants.


          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
           DEFENDANTS’ MOTION FOR ATTORNEY FEES AND COSTS

       The background of this case is well known to the Court. Plaintiff Larry Klayman

(“Klayman”) was the Chairman and General Counsel of Judicial Watch. Klayman separated

from Judicial Watch on September 19, 2003. The parties memorialized the terms of his

separation in a Confidential Severance Agreement (“CSA”) on the same date. Among the CSA

terms is Section 19(c), which states:

               Attorneys' Fees. The prevailing party in any legal proceeding
               instituted on account of a Party's breach of this Agreement shall be
               entitled to an award of the costs incurred in connection with such
               action, including reasonable attorneys' fees and suit costs.

Exhibit A at Section 19(c). After 13 long years of litigation, Judicial Watch and Fitton now move

this Court for an award of their costs incurred in this case, including their reasonable attorneys’

fees and expenses.

               FACTS RELEVANT TO AN AWARD OF FEES AND COSTS

       This action was originally filed on April 12, 2006. After amending his complaint twice,

Klayman’s Second Amended Complaint (SAC”) contained claims for alleged breach of the CSA,

rescission, defamation and misappropriation of image against Judicial Watch and its Directors,
       Case 1:06-cv-00670-CKK Document 585-1 Filed 04/01/19 Page 2 of 10



Thomas J. Fitton, Paul J. Orfanedes and Christopher J. Farrell. Klayman sought monetary

damages and reinstatement as Chairman of Judicial Watch.

       Following preliminary motions, motions to dismiss, motions for partial summary

judgment and motions for summary judgment, Klayman’s case was reduced to 5 limited claims

for alleged breach of the CSA. Judicial Watch and Fitton filed Counterclaims for Klayman’s

breach of the CSA by failing to reimburse Judicial Watch for expenses, failing to pay the

outstanding balance of his law firm’s debt, violating the non-disparagement provision through

his remarks about Judicial Watch and Fitton, and using Confidential Information. In addition,

Judicial Watch filed claims against Klayman under the Lanham Act, alleging trademark

infringement and unfair competition. Following a lengthy jury trial from February 26 – March

14, 2018, the jury returned a verdict for Judicial Watch and Fitton on all claims, including the

Counterclaims, and awarded $2,300,000 to Judicial Watch and $500,000 to Fitton. Klayman’s

breach of contract claims were rejected. Klayman filed post-trial motions, which were denied,

and the Court entered judgment for Judicial Watch and Fitton. Without question, Judicial Watch

and Fitton are the prevailing parties in this case.

       The litigation was long and tortured. The parties exchanged written discovery at the

outset but Klayman’s responses revealed little or no information. After Judicial Watch’s

document production and written discovery answers, it was apparent that Klayman’s goal was to

use the information to fuel his publicity campaign of misrepresentation against Judicial Watch.

This forced Judicial Watch to pursue a protective order requiring that all information be used

solely for purposes of the litigation. Klayman opposed the motion. Document productions were

predominantly one-sided. In response to initial requests, Klayman produced a total of 1047

pages, most of which were documents that Judicial Watch previously produced to Klayman.



                                                      2
       Case 1:06-cv-00670-CKK Document 585-1 Filed 04/01/19 Page 3 of 10



       Klayman refused to produce documents in response to Judicial Watch’s second requests

for production, which resulted in the initial sanctions against him. The absence of information

from Klayman caused Judicial Watch to embark on a costly and time-consuming effort to

discovery facts regarding Klayman’s conduct and the profits he derived from them. The effort

included 16 subpoenas duces tecum and 10 depositions, including: Larry Klayman (which was

noted 7 times and eventually compelled by Magistrate Kay); American Target Advertising; Mark

Fitzgibbons; Response Unlimited; Phil Zodhiates; Philip Sheldon; Maureen Otis; Louise Benson,

and Stephanie A. DeLucca. Many of the depositions required out of town travel to southern

Virginia, Pennsylvania, California and Texas. For his part, Klayman deposed each of the Judicial

Watch Directors (Thomas J. Fitton, Paul J. Orfanedes and Christopher Farrell) and its CFO

Susan Prytherch. The depositions of the parties and Ms. Prytherch were contentious and were

conducted before Magistrate Kay in this Courthouse to allow for disputes to be addressed

immediately.

       Klayman was uncooperative at every step of the discovery process. Judicial Watch filed

at least 4 motions to compel. After repeated failures to produce documents in response to Judicial

Watch’s Supplemental Requests for Production of Documents, Judicial Watch moved for, and

Magistrate Kay granted, a sanction prohibiting Klayman from “testifying to or introducing into

evidence any documents in support of his damage claims or in support of his defenses to

Defendants’ counterclaims” (the “Discovery Sanction”). ECF No. 301, at 5-6; ECF No. 302.

Depositions faired no better as 9 separate motions were filed by Judicial Watch to address

scheduling and the conduct of depositions. Klayman filed appeals of Magistrate Kay’s decisions

at least 15 times. In addition, Klayman filed at least 30 motions seeking an extension of

deadlines.



                                                3
       Case 1:06-cv-00670-CKK Document 585-1 Filed 04/01/19 Page 4 of 10



       Preparation of the joint pretrial statement was also difficult and contested. Ignoring the

Discovery Sanction, Klayman insisted on inclusion of witnesses and exhibits to support his

damage claims. Following a series of failures to comply with this Court’s Orders, and failure to

timely correct the joint pretrial statement, Judicial Watch moved to strike portions of Klayman’s

joint pretrial statement and preclude his ability to call witnesses or present evidence. On August

10, 2010, the Court granted the motion to strike, struck portions of Klayman’s pretrial statement

and precluded him from “introducing any witnesses or exhibits at the trial in this action.” ECF

No. 361.

       The imposition of further sanctions ushered in a period of repeated motions to recuse

Judge Kollar Kotelly and revisit the sanctions issues. All were time consuming and unsuccessful.

Finally, on February 26, 2018, trial commenced, the facts were presented, Klayman’s claims

were denied and a jury verdict in favor of Judicial Watch was entered. A complete description of

all activities in this case is not possible due to the overwhelming volume. In lieu of such

description, Judicial Watch submits a copy of the Civil Docket for this case. Exhibit B (Civil

Docket for Case No. 1:06-cv-00670). In all, there are 584 docket entries in addition to the

multitude of discovery requests, notices of deposition, subpoenas and communications

exchanged between the parties and witnesses.

                                         ARGUMENT

       Under Rule 54 of the Federal Rules of Civil Procedure, “[u]nless a statute or a court order

provides otherwise,” a motion for attorneys’ fees must “be filed no later than 14 days after the

entry of judgment,” “specify the judgment and the statute, rule, or other grounds entitling the

movant to the award,” “state the amount sought or provide a fair estimate of it,” and “disclose, if




                                                4
       Case 1:06-cv-00670-CKK Document 585-1 Filed 04/01/19 Page 5 of 10



the court so orders, the terms of any agreement about fees for the services for which the claim is

made.” Fed. R. Civ. P. 54(d)(2)(B).

       Under the so called “American Rule,” litigants in the United States ordinarily bear their

own attorney fees and costs regardless of the outcome of the litigation. Fresh Kist Produce,

L.L.C. v. Choi Corp., Inc., 362 F.Supp.2d 118, 125 (D.D.C.2005). However, the American Rule

is not applied where the parties’ contract provides for an award of fees and costs. McGuire v.

Russell Miller, Inc., 1 F.3d 1306, 1313 (2d Cir.1993); see also Travelers Cas. & Sur. Co. of Am.

v. Pac. Gas & Elec. Co., 549 U.S. 443, 448 (2007) (American Rule can “be overcome by an

enforceable contract allocating attorney’s fees”). Here, the parties’ CSA provides for an

exception to the American Rule:

               Attorneys' Fees. The prevailing party in any legal proceeding
               instituted on account of a Party's breach of this Agreement shall be
               entitled to an award of the costs incurred in connection with such
               action, including reasonable attorneys' fees and suit costs.

Exhibit A at Section 19(c). Pursuant to Rule 54 and the CSA, Judicial Watch is entitled to

recover its legal fees and costs from Klayman.

I.     JUDICIAL WATCH IS THE “PREVAILING PARTY” IN THIS CASE

       In the D.C. Circuit, a “prevailing party” is “one who has been awarded some relief by the

court,” resulting in a “judicially sanctioned change in the legal relationship of the parties.”

Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep't of Health & Human Res., 532 U.S. 598,

603, 605 (2001). The D.C. Circuit has adopted a three-part test for adjudicating prevailing-party

status: (1) a court-ordered change in the legal relationship of the parties; (2) a judgment in favor

of the party seeking the fees; and (3) a judicial pronouncement accompanied by judicial relief.

See Green Aviation Mgmt. Co. v. F.A.A., 676 F.3d 200, 203 (D.C.Cir.2012). “[T]he prevailing

party inquiry does not turn on the magnitude of the relief obtained.” Farrar v. Hobby, 506 U.S.


                                                 5
         Case 1:06-cv-00670-CKK Document 585-1 Filed 04/01/19 Page 6 of 10



103, 114 (1992). Any judgment for damages, even if merely nominal, modifies the parties’

relationship by forcing the losing party to pay an amount of money he otherwise would not pay.

Id. at 113.

         Klayman’s SAC contains 9 causes of action. Judicial Watch addressed each cause of

action on the merits and achieved either dismissal at the preliminary stage, or summary judgment

at the conclusion of discovery, with the exception of 5 claims for breach of contract that were

tried. At the conclusion of the trial, the jury rejected each of Klayman’s remaining claims on the

merits. All of Klayman’s causes of action were defeated.

         In addition to prevailing on each of Klayman’s claims, Judicial Watch pursued

counterclaims including breach of contract, unfair competition and trademark infringement. 1

Prior to trial, Judicial Watch obtained summary judgment for $69,358.48 on its breach of

contract claim for failure to reimburse personal expenses. In addition, the jury returned a

monetary judgment on each counterclaim for a total judgment in the amount of $2,932,970.16.

Docket No. 584. 2

         Based on the outcome of this litigation, Judicial Watch is the prevailing party under any

standard. There is a court-ordered change in the legal relationship of the parties, and a judgment

in favor of Judicial Watch and Fitton. As such, Judicial Watch is entitled to reasonable fees and

costs.

II.      JUDICIAL WATCH SEEKS ITS REASONABLE FEES AS CALCULATED BY
         THE LODESTAR METHOD

         Once a party establishes its prevailing party status entitling it to attorney fees, the next

inquiry is whether the fees sought are reasonable. See Hensley v. Eckerhart, 461 U.S. 424, 433

1
      Before trial, Judicial Watch voluntarily dismissed its breach of contract for violating the
non-compete provision and its cybersquatting claim.
2
      Judicial Watch intends to move for a correction of the Judgment for omitting sanctions
amounts previously awarded by the Court in the amount of $6,583.25. Docket No. 199.
                                                  6
       Case 1:06-cv-00670-CKK Document 585-1 Filed 04/01/19 Page 7 of 10



(1983), abrogated on other grounds by Gisbrecht v. Barnhart, 535 U.S. 789, 795–805 (2002).

“The usual method of calculating reasonable attorneys’ fees is to multiply the hours reasonably

expended in the litigation by a reasonable hourly fee, producing the ‘lodestar’ amount.” Bd. of

Trs. of Hotel & Restaurant Employees Local 25 v. JPR, Inc., 136 F.3d 794, 801 (D.C.Cir.1998).

The “most critical factor” in determining the reasonableness of a fee award is “the degree of

success obtained.” Farrar, 506 U.S. at 114 (quoting Hensley, 461 U.S. at 436). Where the

purpose of litigation is to recover damages, a court should compare the amount sought with the

amount awarded. Id. at 114.

       Judicial Watch seeks an award of $1,379,920 in attorneys’ fees and $24,728.60 in costs in

this matter, which is reasonable based on the hours worked and applicable billing rates. Exhibit

C (Summary of Legal Fees). To determine whether these fees are reasonable, the court must

consider (1) whether the attorneys charged a reasonable hourly rate and (2) whether the time

attorneys logged on the case was reasonable—i.e., did the attorneys waste or otherwise

unnecessarily spend time on the matter. Judicial Watch, Inc. v. DOJ, 774 F. Supp. 2d 225, 232

(D.D.C. 2011). Attorneys’ fees are calculated based on the “lodestar,” which is the number of

hours the lawyers reasonably spent on the case multiplied by the lawyers’ hourly rates. Id. A

lawyer’s hourly rate is measured by its fair market value, “regardless of whether plaintiff is

represented by private or non-profit counsel.” Blum v. Stenson, 465 U.S. 886, 895 (1984). The

fee requester bears the burden of establishing the reasonableness of the hourly rates. Salazar v.

District of Columbia, 809 F.3d 58, 64 (D.C. Cir. 2015) (citing Covington v. District of Columbia,

57 F.3d 1101, 1103 (D.C. Cir. 1995)).

       Courts in this circuit have frequently employed the Laffey Matrix, a schedule of fees

based on years of experience for lawyers who practice “complex federal litigation.” Eley v.



                                               7
       Case 1:06-cv-00670-CKK Document 585-1 Filed 04/01/19 Page 8 of 10



District of Columbia, 793 F.3d 97 (D.C. Cir. 2015). Because the Laffey matrix was compiled

more than thirty years ago, it is periodically updated to account for inflation. Eley v. District of

Columbia, 793 F.3d 97, 101 (D.C. Cir. 2015). This Court has previously considered different

methods for adjusting the Laffey matrix. Compare Thomas v. District of Columbia., 908 F. Supp.

2d 233 (D.D.C. 2012) (awarding fees based on U.S. Attorney’s Office Laffey matrix rates), with

Salazar v. District of Columbia, 30 F. Supp. 3d 47 (D.D.C. 2014) (awarding fees based on LSI

Laffey rates). Recently, the D.C. Circuit concluded that the Legal Services Index (“LSI”) Laffey

matrix is superior to the U.S. Attorney’s Office Laffey Matrix (“USAO Matrix”) because it is

based on more recent market information for prevailing rates. Salazar, 809 F.3d at 47, 64. In

Salazar, the D.C. Circuit noted that the USAO Matrix may reflect hourly rates that can be more

than $200/hour less than rates reflected in LSI Laffey Matrix. Salazar, 991 F. Supp. 2d at 47. For

example, the 2018 hourly rate for an attorney having more than 20 years’ experience is

$864/hour under the LSI Laffey Matrix, but only $563/hour under the USAO Matrix, a difference

of $301/hour. Compare Exhibit D and Exhibit E. Therefore, using USAO Matrix rates results in

a conservative value that assures the hourly rate is reasonable in this Circuit.

       To produce a reasonable and conservative fee, Judicial Watch is using the USAO Matrix

calculate the lodestar amount for this case. See Declaration of Richard W. Driscoll (“Driscoll

Decl.”) ¶ 4. In the D.C. Circuit, “the second prong of the equation for calculating a fee award—

the reasonableness of hourly rates awarded under fee-shifting statutes—consists of ‘at least three

elements: the attorneys’ billing practices; the attorneys’ skill, experience, and reputation; and the

prevailing market rates in the relevant community.’” Am. Lands Alliance v. Norton, 525 F. Supp.

2d 135, 148 (D.D.C. 2007) (citing Covington v. District Columbia, 57 F.3d 1101, 1107 (D.C.

Cir. 1995)). To recover, the movant must provide “contemporaneous, complete, and standardized



                                                  8
       Case 1:06-cv-00670-CKK Document 585-1 Filed 04/01/19 Page 9 of 10



time records which accurately reflect the work done by each attorney.” Nat’l Ass’n of Concerned

Veterans v. Sec’y of Def., 675 F.2d 1319, 1327 (D.C. Cir. 1982). Understandably, the billing

records for this case are voluminous, but Judicial Watch is in the process of preparing redacted

detailed billing records that will be submitted to the Court later this week. The PCLaw billing

records are contemporaneously recorded and accurately reflect the work done by each attorney.

Time entries are recorded by date, time (in 1/10-hour increments), and nature of each activity,

and include details about the specific task performed. Id. Each entry is clearly labeled with the

initials of the attorney performing the work, the attorney’s rate, the hours of work performed on

the activity, and the total amount charged for the activity. Judicial Watch’s request is further

supported by Declarations from the Responsible Attorney for this matter, who was directly

involved from beginning to end, and Elizabeth M. Seltzer, who provided intellectual property

related assistance. Driscoll Decl.; Declaration of Elizabeth M. Seltzer. Judicial Watch’s request

for $24,728.60 in costs is supported by the detailed Client Cost Journal for this case. Exhibit F.

       Based on the 3,311.6 hours worked on this matter by D&S’s attorneys and law clerks and

the applicable USAO Matrix rates, the total lodestar amount for all work on this matter is

$1,379,920. Exhibit C; Driscoll Decl. Accordingly, Judicial Watch requests a reasonable award

of $1,379,920 for attorney fees 3 and $24,728.60 for costs in this matter.

       Judicial Watch is also entitled to recover fees for its work to obtain fees in this matter. “It

is settled in this circuit that hours reasonably devoted to a request for fees are compensable.”

Judicial Watch, Inc. v. U.S. Dep't of Justice, 878 F. Supp. 2d 225, 240 (D.D.C. 2012). To date,

Judicial Watch has incurred 37.3 hours in the preparation of this submission.



3
       If the Court declines to accept a lodestar calculation, Judicial Watch seeks its fees paid in
the amount of $598,030, which is grossly below market rates for legal services in the D.C. Metro
area.
                                                 9
      Case 1:06-cv-00670-CKK Document 585-1 Filed 04/01/19 Page 10 of 10



Dated: April 1, 2019                Respectfully submitted,

                                    /s/
                                    __________________________________
                                    Richard W. Driscoll (436471)
                                    Email: rdriscoll@driscollseltzer.com
                                    DRISCOLL & SELTZER, PLLC
                                    300 N. Washington St., Suite 610
                                    Alexandria, Virginia 22314
                                    703.879.2601 Telephone
                                    703.997.4892 Facsimile

                                    Counsel for Defendants Judicial Watch, Inc. and
                                    Thomas J. Fitton




                                      10
